SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT (Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrantý Filed by a party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)-2) ¨ Definitive Proxy Statement ý Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 Media & Entertainment Holdings, Inc. (Name of Registrant Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously by written preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing party: (4) Date filed: MEDIA & ENTERTAINMENT HOLDINGS, INC. RECIVES NOTICE FROM NYSE ALTERNEXT US LLC For Immediate Release NEW YORK, NY May 15, 2009 Media & Entertainment Holdings, Inc. (the “Company”) announced that it has received notice from the NYSE Alternext US LLC, which was formerly known as the American Stock Exchange (the “Exchange”), indicating that the Company has until August 11, 2009 to be in compliance with Section 704 of the Exchange’s Company Guide. As previously announced, the Company had on February 14, 2009 received a notice that it is below one of the continued listing standards of the Exchange since the Company has not yet held its 2008 annual meeting of stockholders as set forth in Section 704 of the Exchange’s Company Guide.The Company was afforded the opportunity to submit a plan of compliance to the Exchange by March 10, 2009 that demonstrated the Company’s ability to regain compliance with Section 704 of the Company Guide by March 10, 2009.On March 5, 2009, the Company submitted its plan to the Exchange.On May 4, 2009, the Exchange notified the Company that the Exchange had accepted the Company’s plan of compliance and granted the Company an extension until August 11, 2009 to regain compliance with the continued listing standards.The Company will be subject to periodic review by the Exchange’s staff during the extension period.In the event the Company does not liquidate and dissolve prior to such date, failure to make progress consistent with the plan or to regain compliance with continued listing standards could result in the Company being de-listed from the Exchange.The Company has filed a definitive proxy statement for a special meeting of its stockholders to approve its liquidation and dissolution.The meeting is scheduled to be held on Thursday, June 11, 2009. Media Contact:Robert Clauser Media & Entertainment Holdings,
